Citation Nr: 0824686	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from February 1946 to December 
1948, November 1950 to November 1954, and May 1956 to July 
1961.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Cleveland, 
Ohio.  Thereafter the RO in Winston-Salem, North Carolina, 
assumed jurisdiction of the claims file.

An April 2007 letter informed the veteran that his requested 
hearing before an RO Decision Review Officer was scheduled 
for May 10, 2007.  There is no indication in the claims file 
that he did not receive the letter or any evidence the postal 
system returned it to VA as undeliverable.  He failed to 
appear for the scheduled hearing, or request that it be 
rescheduled.  Thus, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.702 (2007).

For good cause shown - the veteran's age, the Board advanced 
his case on the docket.  See 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The preponderance of the probative evidence indicates that a 
low back disorder is not related to an in-service disease or 
injury, or a service-connected disability.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may lumbar arthritis be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309(a), 3.159(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a June 2005 pre-decision 
letter, VA notified the veteran of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  A March 2006 pre-decision letter provided adequate 
notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  Thus, 
all statutory notice requirements were complied with via the 
combined referenced letters.

VA has also fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  Further, the claim was readjudicated, as shown 
in the  October 2007 Supplemental Statement of the Case, even 
though the veteran did not submit any additional evidence.  
See Medrano v. Nicholson, 21 Vet. App. 165 (2007) (There is 
nothing to review if no additional evidence is submitted).
The veteran was provided the opportunity to present pertinent 
evidence and testimony.  Thus, he had ample opportunity to 
participate in the adjudication of his claim.  See Washington 
v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by him or obtained 
on his behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



Analysis

In his May 2005 application for service connection, the 
veteran asserted that his back gave him problems during his 
active service, and it has continued to give him problems as 
a result of his in-service occurrences, despite at least two 
significant post-service injuries.  The Board finds the 
probative evidence of record compellingly shows the veteran's 
in-service events are not the etiology of his current low 
back symptomatology.

Service treatment records for the veteran's initial tour of 
active service from 1946 to 1948 are negative for any entries 
related to complaints, findings, or treatment for back-
related pathology.  He indicated no back complaints on his 
1948 Report Of Medical History, and the December 1948 Report 
Of Medical Examination For Separation assessed his spine and 
musculoskeletal system as normal.

While there is no corresponding sick call or other treatment 
entry, an October 1952 Thoracic spine X-Ray slip appears to 
note upper back pain and a negative X-ray.  Parenthetically, 
the Board adds that the term, "Thoracic," is not entirely 
legible.  In any event, the veteran's October 1954 Report Of 
Medical History indicates no history of back pain or back 
complaints, and the October 1954 Report Of Medical 
Examination For Separation noted no back history or 
pathology.  The examiner assessed the spine as normal.

There were recurrent treatment events during the veteran's 
final tour of active service.  November 1956 presentations 
noted complaints of back pain, which was attributed to kidney 
pathology.  The December 1956 entry notes only back trouble 
and treatment with aspirin.  A January 1957 entry notes the 
veteran stated his back hurt, with no further notation, 
except he was told to use heat for relief.  

The genesis of his upper back complaints came into better 
focus in 1958.  An April 1958 entry noted the veteran's 
complaints related to his back, but physical examination was 
negative.  A June 1958 entry noted low backache secondary to 
a chronic sprain, but there was no notation of any specific 
event or trauma that may have resulted in a sprain.

The July 1958 Report Of Medical Examination For Reenlistment, 
which would have been for the veteran's latter portion of his 
U.S. Army service, notes that chest X-ray study showed a 
spina bifida occulta of T-1 and possibly a lesser degree of 
incomplete fusion of C-7.  A lumbar disorder was not 
diagnosed.  The examiner noted that these abnormalities were 
congenital and probably of no clinical significance.  An 
October 1958 entry noted the veteran's complaints of upper 
back and chest pain, and the examiner also noted a history of 
lumbago of the upper back.  An entry of approximately a week 
later noted the prior visit and the July 1958 Examination 
Report, and also noted conditions after the congenital defect 
noted on the July 1958 X-ray.  

The veteran was referred to the Army Hospital, Frankfurt, 
Germany, for an orthopedic evaluation.  The late October 1958 
orthopedic entry notes intermittent back pain of many years 
duration.  Physical examination revealed spasm of the 
lumbosacrals on the right, but no tenderness.  Range of 
motion was good.  The examiner assessed "no orthopedic 
disease found" and recommended exercise and heat.

After October 1958, the service treatment records note no 
further back-related entries.  The February 1959 Report of 
Examination For Separation notes that the spine and other 
musculoskeletal system were assessed as normal.  That was 
also the case for the veteran's final examination for 
separation in June 1961.  The appellant did not list his back 
history on his June 1961 Report Of Medical History.

As set forth above, the service treatment records document 
recurrent low back complaints but no diagnoses of any 
underlying chronic orthopedic disorder, contrary to the 
appellant's self reported history in October 1958.  Thus, in 
light of that assessment and the absence of any subsequent 
entries, as of the veteran's separation, his low back pain or 
complaints were related to acute and transitory events that 
resolved without any chronic residuals.  As shown by the July 
1958 examination, the veteran's upper back complaints were 
diagnosed as secondary to a congenital defect.  Further, his 
thoracic spine is not in issue.  

The record is thereafter silent until 1982.  Thus, there is 
no probative evidence that any degenerative changes of the 
lumbar spine manifested within one year of his separation 
from active service.

The private treatment records associated with the claims file 
decades post service note that the veteran injured his back 
in 1968, when he fell off of a cabinet, and again in 1979, 
when an elevator on which he was riding crashed into a roof.  
His treatment records note recurrent treatment for chronic 
back pain from there on.  X-rays have shown degenerative disc 
disease at L4-L5.

Following a December 2005 VA fee-basis examination the 
examiner opined that the veteran's low back problems more 
likely had their inception during his active service, but 
that it was more likely that his low back was aggravated by 
the elevator accident, and that the elevator accident is the 
etiology of his current low back disorder.

The Board finds that the fee-basis examiner, in actuality, 
found the veteran's low back disorder is not causally linked 
to his active service at all, because the fee-basis examiner 
misread a reference to the veteran's past work history.

As noted above, the veteran's seminal injury occurred in 
1968, and the 1979 injury significantly aggravated it.  In 
June 1980, he applied for a nonservice-connected pension 
secondary to his low back disability.  His application notes 
he last worked in 1979 as a self-employed photographer.  The 
private treatment records provide only a partial picture of 
the nature of the veteran's employment at the time of his 
initial injury in 1968; but, there is more than a 
preponderance that he served in the merchant marines 
subsequent to his active service, and apparently it was 
during that service that he sustained his initial back 
injury.  In any event, it was not during active service, as 
merchant marine status does not confer veteran status, except 
under very limited circumstances involving ocean going 
service during World War II.  See, i.e., Pub. L. 95-202, 
Title IV, § 401, 91 Stat. 1433 (November 23, 1977).

As support for his pension application, the veteran provided 
March and June 1980 reports from the U.S. Public Health 
Service Hospital, Norfolk, VA.  The March 1980 Narrative 
Summary notes the veteran gave a history of low back pain of 
many years which had "[caused] him to be permanently not fit 
for duty as an AS."  The veteran reported the onset of right 
leg pain in May 1979, and he underwent a lumbar myelography 
in January 1980 as an inpatient.  The summary notes a final 
diagnosis of right sided sciatica.  A June 1980 Clinical 
Record notes the veteran's continued treatment for low back 
pain, he was last seen in May 1980 and continued "NOT FIT 
FOR DUTY."  (Caps in original).  The diagnoses were right 
sided sciatica, chronic low back pain, and left thigh pain.  
The examiner noted that the veteran was still permanently not 
fit for duty.

An August 1980 rating decision granted the veteran a 
nonservice-connected pension.  A May 1987 VA examination 
report notes the veteran as having a 17-year history of low 
back pain, which would place the inception at 1967 or 1968.  
As noted, following the veteran's application for service 
connection benefits, additional private records were 
obtained.

An August 1982 Discharge Summary prepared at Chesapeake 
General Hospital by a Dr. Morales notes the veteran was 
previously treated at the Public Health Service Hospital, he 
gave a history of having been injured in an elevator accident 
approximately three and one-half years earlier, and he had 
experienced back and right leg problems since the accident.  
Dr. Morales diagnosed mechanical instability of the lumbar 
spine.  The most salient piece of evidence, however, is Dr. 
Morales' admitting examination report.

Dr. Morales' August 1982 report approximately a week prior to 
his dictation of the Discharge Summary notes the veteran 
reported he had a history of back pain while an American 
Seaman, and he was declared permanently nonfit for duty in 
1968.  The veteran noted his back improved in the years 
afterwards, with only one flare-up in 1971, and he had 
experienced no back problems whatsoever until the 1979 
elevator accident.  A similar history was noted in another 
August 1982 report prepared by a Dr. Ford, who noted he 
apparently treated the veteran several years earlier at the 
Public Health Service Hospital.

The RO inquired of the Public Health Service for any existing 
records related to the veteran and received a negative reply.

VA outpatient records indicate the veteran's seminal injury 
was a fall.  An April 1969 VA entry notes the veteran hurt 
his back in 1967.  No reference to in-service pathology was 
reported.  A December 2003 back consult notes the veteran 
reported the onset of his back pain as 1968 when he fell from 
a counter and landed on a guide wire.  The 2005 fee-basis 
examiner correctly assessed the medical history and evidence 
when he opined the veteran's current low back symptomatology 
was secondary to the 1979 post-service elevator accident.  
Where he went amiss, however, was erroneously assuming the 
reference to the veteran's prior status as a seaman as 
equivalent to active military service.  The Board is 
confident in this assessment because it is clear that the fee 
basis examiner specifically relied on Dr. Morales' August 
1982 report as the basis for his opinion.

The fee-basis examination report notes ". . . [the 
veteran's] medical record reveals the evaluation on August 
25, 1982, at Chesapeake General Hospital. . . .  The physical 
examination was performed by Dr. Morales who describes the 
[veteran's] history of presentation as persistent back and 
right leg pain with previous history of injury while in the 
United States Military with spontaneous improvement over 
time."  (Emphasis added).

Dr. Morales did not use the term, "United States Military."  
As already noted, he specifically noted the veteran was 
injured while an "American seaman."  In light of the 
examiner's misstating Dr. Morales' description of the 
veteran's former status, and his finding in any event that 
the veteran's current low back disorder was secondary to the 
1979 elevator accident, the Board finds the evidence clearly 
shows his low back disability is not causally linked to his 
active service.  Thus, there is no factual basis for service 
connection on either a presumptive or direct basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).

ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


